Per curiam.
This disciplinary matter is before the Court on the Report of the Review Panel of the State Disciplinary Board recommending that Respondent Joyce Marie Griggs be disbarred for her violations of Rules 1.3, 3.3 (a) (1), and 9.4; and Standards 4, 44, and 45 (b) of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. A violation of any of these rules is punishable by disbarment.
The above-stated disciplinary violations were presented in a reciprocal disciplinary proceeding brought pursuant to Rule 9.4 of the Georgia Rules of Professional Conduct after Griggs was barred from practicing in the U. S. District Court for the Southern District of Georgia. In May 2003, the special master granted the State Bar’s motion for summary judgment based on the record of the district court disciplinary proceeding, which showed that, in response to a disciplinary proceeding commenced against her in district court, Griggs resigned from the bar of that court on May 9, 2001 and that on the same day, Griggs was barred by order of that court from practicing in the district court. The special master noted in his report *664that the district court disciplinary proceeding was commenced, in accordance with the court’s local rules, by entry of a show cause order, which provided that Griggs made false representations to the federal district court about her actions as counsel or about her filings on behalf of her clients in various cases; that she abandoned her clients’ cases by not timely filing complaints, motions, or briefs, by not responding to motions, and by not responding to court orders requiring her action to preserve her clients’ claims and as a result, her clients’ cases were dismissed; and that at other times, she made unwarranted or vexatious claims or defenses. The special master also noted that in her response to the show cause order, Griggs acknowledged that the factual averments in the order were true and correct.
Decided February 16, 2004 —
Reconsideration denied March 19,2004.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Phillips & Kitchings, Richard D. Phillips, for Griggs.
We have reviewed the record in this case and agree with the special master and the Review Panel that Griggs should be disbarred for her violations of Rules 1.3, 3.3 (a) (1), and 9.4; and Standards 4, 44, and 45 (b) of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. We note, in mitigation of discipline, that Griggs had no prior disciplinary record, but, in aggravation of discipline, that the case included a pattern of misconduct and multiple offenses. Accordingly, Griggs hereby is disbarred from the practice of law in the State of Georgia. She is reminded of her duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur, except Benham, J., not participating.